DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of Species I (Figs. 2, 3a-3c, 4a-4c, and 5a-5c), Claims 1-6 and 8-18, in the reply filed on 8 March 2021 is acknowledged. Claims 1-4 and 16-17 are generic.
The traversal is on the ground(s) that the Examiner has not indicated the existence of serious burden to the Examiner for the search and examination of all claims.  This is not found persuasive.
Species I requires a fastening element with a shank and a sleeve, wherein the shank includes a collar and a thrust ring, while Species II requires a fastening element with a shank and a sleeve, wherein the sleeve is of a partially deformable plastic material. To perform a complete search, a fastening element with a shank and a sleeve, the shank including a collar and a thrust ring (Species I) will require a separate search strategy (e.g. different classification areas and text search) from searching for a fastening element with a shank and a sleeve, the sleeve being a partially deformable plastic material (Species II, Claim 7).
The requirement is still deemed proper and is therefore made FINAL.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. GB 1706542.6, filed on 25 April 2017.


Information Disclosure Statement
The information disclosure statement (IDS) filed on 22 October 2019 in compliance with the provisions of 37 CFR 1.97, and the information referred to therein have been considered by the examiner.

Specification - Abstract
The abstract of the disclosure is objected to because it contains implied phrases such “… is provided” in lines 1 and 4. Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 8-9, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Busse (US 4,131,376 A).
	With respect to Claim 1, Busse (Figs. 1-15) discloses a device for forming a joint between two panels (1, 2), said device comprising a fastening element (4, 5) and a tightening element (3), the fastening element (4, 5) being elongate and having a head at one end (7) for engaging the tightening element (3), and a sleeve (4) with an expandable section (22) at the other end for anchoring the fastening element (4, 5) in a hole (13) in one (2) of the panels, the sleeve (4) being arranged to operatively engage the tightening element (3) to block lateral movement of the fastening element (4, 5) in a direction transverse to its longitudinal axis.
	With respect to Claim 2, Busse (Figs. 1-15) discloses the limitations set forth in Claim 1 and that said blocking of the lateral movement of the fastening element (4, 5) includes a physical constraint.
	With respect to Claim 3, Busse (Figs. 1-15) discloses the limitations set forth in Claim 2 and that the tightening element (3) is in the form of a rotatable cam (3) and said physical constraint includes a rebate (24, see Col. 6 line 54 to Col. 7, line 2) on the cam (3).
Claim 4, Busse (Figs. 1-15) discloses the limitations set forth in Claim 3 and that the sleeve (4) is engagable in said rebate (24) with a force fit when the panels (1, 2) are firmly pressed against each other.
	With respect to Claim 5, Busse (Figs. 1-15) discloses the limitations set forth in Claim 4 and that the sleeve (4) is capable of being initially inserted into the rebate (24) with a push fit when the cam (3) is rotated in an Sp direction as shown in Fig. 6-10 and 15, but is capable of being flexed outwardly (in a vertical direction of Fig. 15) to form said force fit.
	With respect to Claim 6, Busse (Figs. 1-15) discloses the limitations set forth in Claim 4 and that the sleeve (4) is an over-size fit for the rebate (24), but is capable of flexing inwardly towards the center of the cam (3).
	With respect to Claim 8, Busse (Figs. 1-15) discloses the limitations set forth in Claim 5 and that the sleeve (4) has a slotted section (10) to allow said flexure.
	With respect to Claim 9, Busse (Figs. 1-15) discloses the limitations set forth in Claim 5 and that the fastening element (4, 5) has an elongate shank (5) with a reaction surface (surface of the shank, 5) on it to engage the sleeve to cause its outward flexure.
	With respect to Claim 16, Busse (Figs. 1-15) discloses the limitations set forth in Claim 1 and that the sleeve (4) has a cutting edge (barbed teeth) at a free end of its expandable section (22).
	With respect to Claim 17, Busse (Figs. 1-15) discloses a piece of furniture (1, 2) comprising a joint forming device as claim in Claim 1.
	With respect to Claim 18, Busse (Figs. 1-15) discloses the limitations set forth in Claim 6 and that the sleeve (4) has a slotted section (10) to allow said flexure.
	
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-11 and 13-15 rejected under 35 U.S.C. 103 as being unpatentable over Busse (US 4,131,376 A) as applied to Claims 1-6, 8-9, and 16-18 above in view of Khodabandeh (WO 2014/060608 A2)
	With respect to Claim 10, Busse discloses the limitations set forth in Claim 9 but fails to disclose that said reaction surface is provided by a collar formed on or fixed on the shank.
	However, Khodabandeh (Figs. 43a-43f) teaches a fastening element (10) having a head (22) at one end for engaging a tightening element, and a sleeve (108) with an expandable section (32) at the other end anchoring the fastening element (10) in a hole of a panel, the fastening element (10) includes an elongate shank (24) with a reaction surface (117), provided by a collar (117) formed on it to engage the sleeve (108) to allow flexure of claws (115) that is capable of forming a force fit.
	Therefore, it would have been obvious to one in ordinary skill in the art at the time of the effective filing date of the claimed invention to include the fastening element of Busse with the collar formed on the shank and the claws on the sleeve as taught by Khodabandeh for the purpose of having an additional hold of the fastening element inside the hole of the panel.  
	With respect to Claim 11, Busse discloses the limitations set forth in Claim 9 but fails to disclose that the shank has a collar formed or fixed on it, with a thrust ring interposed between the collar and the sleeve to provide said reaction surface.
	However, Khodabandeh (Figs. 43a-43f, see annotated Figs. 43c on Page 6) teaches a fastening element (10) having a head (22) at one end for engaging a tightening element, and a sleeve (108) with an expandable section (32) at the other end anchoring the fastening element (10) in a hole of a panel, the fastening element (10) includes an elongate shank (24) with a reaction surface (117), provided by a collar (117a) formed on it with a thrust ring (117b) interposed between the collar (117a) and the sleeve (108) to engage the sleeve (108) to allow flexure of claws (115) that is capable of forming a force fit.

    PNG
    media_image1.png
    314
    494
    media_image1.png
    Greyscale

	Therefore, it would have been obvious to one in ordinary skill in the art at the time of the effective filing date of the claimed invention to include the fastening element of Busse with the collar and the thrust ring on the shank and the claws on the sleeve as taught by Khodabandeh for the purpose of having an additional hold of the fastening element inside the hole of the panel.  
	With respect to Claim 13, Busse discloses the limitations set forth in Claim 1 but fails to disclose a means for centering the sleeve relative to the fastening element.
	However, Khodabandeh (Figs. 43a-43f) teaches a fastening element (10) having a head (22) at one end for engaging a tightening element, and a sleeve (108) with an expandable section (32) at the other end anchoring the fastening element (10) in a hole of a panel, the sleeve (108) being arranged to operatively engage the tightening element to block lateral movement of the fastening element (10) in a direction transverse to its longitudinal axis, the sleeve (108) further comprising outwardly protruding stop projections (116) as a means capable for centering the sleeve (108) relative to the fastening element.
	Therefore, it would have been obvious to one in ordinary skill in the art at the time of the effective filing date of the claimed invention to include the fastening element of Busse for the with the stop projections as taught by Khodabandeh as a centering means for the purpose of preventing further transverse movement of the fastening element within the hole of the panel and of allowing a stable connection between the fastening element and the tightening element.
Claim 14, Busse in view of Khodabandeh discloses the limitations set forth in Claim 13 and Khodabandeh (Figs. 43a-43f) further teaches that said centering means (116) comprises two spring fingers (116) on the sleeve (108).
	With respect to Claim 15, Busse in view of Khodabandeh discloses the limitations set forth in Claim 13 and Khodabandeh (Figs. 43a-43f) further teaches that said spring fingers (116) are located in a mid-section of the sleeve (108).

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	With respect to Claim 12, Busse discloses the limitations set forth in Claim 11 but fails to disclose that the thrust ring is designed to be partially collapsible along the longitudinal axis of the fastening element.

Conclusion
The prior art set forth in the attached Notice of Reference Cited (PTO-892) made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXUS CAMERO whose telephone number is (571)272-8629.  The examiner can normally be reached on M-F 9:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/ALEXUS CAMERO/Examiner, Art Unit 3678                                                                                                                                                                                                        
/AMBER R ANDERSON/Supervisory Patent Examiner, Art Unit 3678